internal_revenue_service number release date index number ---------------------------- ------------- ------------------------------------------- ---------------------- -------------------------------------- - department of the treasury washington dc person to contact ----------------------------------------------------- --------- telephone number --------------------- refer reply to cc psi - plr-152836-05 date date --------------------------------------------- -------------------------------------- x --------------------------------------------------- llc state ------------- dear --------------- this letter responds to a letter dated date requesting rulings regarding a proposed transaction including rulings under subchapter_s of the internal_revenue_code and that the proposed transaction qualifies as a reorganization under sec_368 facts x is a corporation organized under the laws of state and is a calendar_year s_corporation that files its tax returns on an accrual basis x has three individual shareholders shareholders who are citizens of the united_states x is primarily an investor with holding in marketable equity debt securities and an interest in a publicly_traded_partnership for business reasons x wishes to reorganize as a limited_liability_company under the laws of state and proposes to engage in the following transactions x’s shareholders will form llc a new state limited_liability_company llc will elect under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation for federal tax purposes effective from the date of formation concurrently with or shortly after the formation and entity classification election of llc x will merge into llc under state law with llc surviving llc’s plr-152836-05 members and percentage membership interests will be identical to the shareholders and percentage shareholder interests of x all llc members will have identical rights llc’s operating_agreement provides that membership interest in llc will be determined by a sharing ratio which is defined as a fraction the numerator of which is a member’s initial capital_contribution and the denominator of which is the total sum of all members’ initial capital contributions the sharing ratio may be adjusted pursuant to the agreement to reflect increases and decreases in capital the llc operating_agreement further provides that distributions will be made in accordance with the sharing ratio as will distributions in complete_liquidation of llc after llc’s liabilities are paid the taxpayer has made the following representations in connection with the proposed transaction a the fair_market_value of the llc membership interest that each shareholder will receive in the merger will be equal to the fair_market_value of the x stock that will be surrendered in the exchange the shareholders will receive no consideration other than llc membership interests for their x stock b there is no plan or intention by any shareholder to sell exchange or otherwise dispose_of any of the llc membership interests that he or she will receive in the merger c immediately after the merger the shareholders of x will own all of the membership interests of llc and will own such interests solely by reason of their ownership of x stock immediately prior to the merger d llc has no plan or intention to issue additional llc membership interests following the merger e immediately after the merger llc will possess all of the assets and liabilities as those possessed by x immediately prior to the merger no assets will be distributed and there will be no dissenting shareholders f at the time of the merger x will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in x g llc has no plan or intention to reacquire any of its membership interests issued in the merger h llc has no plan or intention to sell or otherwise dispose_of any of the assets of x acquired in the merger except for dispositions made in the ordinary course of business plr-152836-05 i the liabilities of x to be assumed by llc plus the liabilities if any to which the assets to be transferred are subject were incurred by x in the ordinary course of its business and are associated with the assets transferred j following the merger llc will conduct the same business as that conducted by x prior to the merger k the shareholders will pay their expenses if any incurred in connection with the formation of llc and the merger l x is not presently under the jurisdiction of any court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code m immediately after the merger llc will not be under the jurisdiction of any court in a title_11_or_similar_case within the meaning of sec_368 of the internal_revenue_code n llc's election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation will be effective as of the date of its formation such that llc will never exist as a partnership for federal tax purposes law and analysis change in identity form or place of organization of one corporation however effected which an election under sec_1362 is in effect for such year domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1361 defines an s_corporation as a small_business_corporation for sec_1361 provides that the term small_business_corporation means a sec_368 provides that the term reorganization means a mere sec_1_1361-1 provides that the determination of whether all outstanding plr-152836-05 shares of stock confer identical right to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that a business_entity that is not classified as a revrul_64_250 1964_2_cb_333 concludes that when an s_corporation merges into a newly formed corporation in a transaction qualifying as a reorganization under sec_368 and the newly formed surviving corporation also meets the requirements of an s_corporation the reorganization does not terminate the s election thus the s election remains in effect for the new corporation revrul_73_526 1973_2_cb_404 concludes that the identifying number previously assigned to the transferor_corporation should be used by the surviving corporation in a statutory merger qualifying as reorganization under sec_368 conclusions based solely on the information submitted and the representations as set forth above we hold as follows the merger of x into llc pursuant to state law and llc's election to be treated as an association_taxable_as_a_corporation for federal tax purposes which will be in effect on the date of the proposed transaction qualifies as a reorganization under sec_368 x will not recognize any gain_or_loss on the exchange sec_361 and sec_357 the basis of the assets of x in the hands of llc will be the same as the basis of such assets in the hands of x immediately prior to the proposed transaction sec_362 the holding_period of the x assets held by llc will include the period during which such assets were held by x sec_1223 plr-152836-05 the basis of the interests in llc received by the shareholders will be the same as the basis of the shares of x surrendered in the exchange sec_358 the holding_period of the interests in llc to be received by the shareholders will include the period during which the shares of x surrendered therefore were held provided that the shares are held as capital assets on the date of the exchange sec_1223 llc’s operating_agreement once executed in a substantially identical form will be considered a governing provision for purposes of sec_1_1361-1 since it will be a binding agreement that defines the members’ rights to distribution and liquidation proceeds further the llc operating_agreement once executed does not by its terms create equity interests that would be treated as different classes of stock for purposes of sec_1361 because it does not create different rights to current distributions or liquidation proceeds x's s election will not terminate as a result of the reorganization under sec_368 if llc meets the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 llc will retain x's previously assigned identifying number ein see revrul_73_526 1973_2_cb_404 these rulings are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while we have not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling expresses no opinion regarding the existence of any other document or arrangement that could be considered a governing provision under sec_1_1361-1 in addition any arrangement that allows the owners to share in current distributions and liquidating proceeds in a manner that differs from their stated ownership percentage interests could potentially be considered to create a second class of stock this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this plr-152836-05 letter is being sent to x’s authorized representatives sincerely beverly katz senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
